DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4 as seen in figures 11-12 in the reply filed on 12/21/2022 is acknowledged.  The applicant has indicated that the claims that correspond to Species 4 are Claims 1-15 and 17.  However, claim 17 depends on claim 16 which is withdrawn.  As such Claim 17 is also withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the axial centerline" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the axial centerline" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanger (US Patent #3831493) in view of Warren (US Patent #3168999).
For Claim 1, figures 1-8 of Wanger ‘493 disclose a propulsor (10), the propulsor comprising an outer nacelle, the outer nacelle defining an inlet to the propulsor; and a deployable assembly (12) attached to the outer nacelle and moveable between a stowed position and an engaged position, the deployable assembly altering an airflow towards the propulsor defined by the outer nacelle with in the engaged position, the deployable assembly comprising a plurality of nacelle panels (32); wherein the propulsor further comprises  a tail cone, wherein the outer nacelle defines an exhaust with the tail cone, and wherein the plurality of nacelle panels are movable generally along an axial centerline to a position at least partially aft of the exhaust of the outer nacelle when in the engaged position.  While column 3, lines 21-27 of Wanger ‘493 disclose that the engine can be installed on different types of aircraft including being mounted to an aircraft by a pylon, it is silent about it being mounted to the aft end of the fuselage.  However, figure 1 of Warren ‘999 teaches mounting engines to the aft end of the fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art 
For Claim 2, figures 1-8 of Wanger ‘493 disclose that the propulsor is a turbine fan (26) defining an axial centerline, wherein the outer nacelle extends substantially 360 degrees around the axial centerline.
For Claim 3, figures 1-8 of Wanger ‘493 disclose that the propulsor defines a circumferential direction, and wherein the plurality of nacelle panels are spaced along the circumferential directions.
For Claim 5, figures 1-8 of Wanger ‘493 disclose that the plurality of nacelle panels are movable generally along the axial centerline to a position aft of the inlet defined by the outer nacelle when in the stowed position.
For Claims 11-13, figures 1-8 of Wanger ‘493 disclose that the plurality of nacelle panels define an angle with the axial centerline less than fifty-five degrees. 
For Claim 14, figures 1-8 of Wanger ‘493 disclose an aircraft comprising: propulsor (10) mounted to a fuselage, the propulsor comprising an outer nacelle, the outer nacelle defining an inlet to the propulsor; and a deployable assembly (12) attached to the outer nacelle and moveable between a stowed position and an engaged position, the deployable assembly altering an airflow towards the propulsor when in the engaged position, the deployable assembly comprising a plurality of nacelle panels (32); wherein the plurality of nacelle panels each include a hinged portion at an aft end movable inward towards an axial centerline of the propulsor when in the engaged 
For Claim 15, figures 1-8 of Wanger ‘493 disclose that the plurality of nacelle panels (32) are movable generally along the axial centerline to a position at least partially aft of the exhaust of the outer nacelle when in the engaged position.

Allowable Subject Matter
Claims 4 and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/24/2022